Citation Nr: 1008673	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease (DJD) of the lumbar spine, to 
include as secondary to service-connected bilateral pes 
cavus, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
January 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
entitlement to service connection for DJD of the lumbar 
spine. 

In October 2007 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In January 2008 the Board remanded the case for further 
action by the originating agency.  At that time, the issue 
was characterized as entitlement to service connection for a 
low back disorder, to include as secondary to service-
connected bilateral pes cavus, and was addressed by the Board 
on a de novo basis.  This was consistent with the RO's action 
on the February 2003 claim for service connection for a back 
disability as secondary to the service-connected pes cavus; 
the RO, in the September 2003 rating decision that is the 
subject of this appeal, denied service connection for 
degenerative joint disease of the lumbosacral spine as 
secondary to the service-connected bilateral pes cavus 
without considering whether a previously-denied claim for 
service connection for a low back disability had been 
reopened.

The Board, in an August 1996 decision, had granted service 
connection for bilateral pes cavus but had denied service 
connection for a low back disorder, to include traumatic 
arthritis.  Although the Board in its August 1996 decision 
did not address whether service connection was warranted for 
a low back disorder on a secondary basis, this new theory of 
entitlement is not considered a new claim.  In Robinson v. 
Peake, 21 Vet. App. 545 (2008), the United States Court of 
Appeals for Veterans Claims (Court) conclude that in its 
decisions in Schroeder v. West, 212 F.3d 1264 (Fed. Cir. 
2000) and Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005), the Federal Circuit overruled Perman v. Brown, 5 Vet. 
App. 237 (1993) (a claim for disability benefits on a theory 
of secondary service connection is separate and distinct from 
a claim for disability benefits on a theory of direct service 
connection for that same disability) sub silencio.  The Court 
then specifically noted that the proposition that separate 
theories in support of a claim for benefits for a particular 
disability equate to separate claims for benefits for that 
disability is no longer the law.  Robinson at 550-551.  

Consequently, the Board must address whether the previously-
denied claim for service connection for a low back disability 
has been reopened by the receipt of new and material 
evidence.  Where there is a prior Board decision denying a 
claim, the Board must initially determine whether new and 
material evidence has been submitted, regardless of actions 
by the agency of original jurisdiction.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Accordingly, the issue on appeal has 
been recharacterized as shown on the first page of this 
decision.

The reopened claim for service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back 
disorder, to include traumatic arthritis, was initially 
denied in an August 1996 Board decision.  

2.  The evidence received since the August 1996 Board 
decision relates to a necessary element of service connection 
that was previously lacking and raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied service connection for a low back 
disorder in an August 1996 Board decision in which the Board 
found that the evidence of record did not establish a nexus 
between a low back disability, including traumatic arthritis, 
and the Veteran's active duty service.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran's claim to reopen was received in February 2003.  
He now claims that service connection is warranted for DJD of 
the lumbar spine as it is secondary to or aggravated by 
service-connected bilateral pes cavus.  As noted above, the 
Board did not address this theory of entitlement in its 
August 1996 decision, but this new theory of entitlement is 
not considered a separate claim.  See Schroeder, 212 F.3d at 
1269-1271; Bingham, 421 F.3d at 1348; Robinson, 21 Vet. App. 
at 550-551.

The evidence received since the August 1996 Board decision 
includes a March 2004 statement from the Veteran's private 
physician expressing the opinion that the Veteran's feet are 
aggravating his back pain.  This new evidence of a nexus 
between the Veteran's current disability and his service-
connected pes cavus pertains to an element of service 
connection previously lacking and is therefore clearly 
material.  Accordingly, the claim is reopened.  The reopened 
claim will not be adjudicated on the merits now; rather, it 
is addressed in the REMAND portion of this decision.

As the Board has reopened the claim, the Board concludes that 
the Veteran is not prejudiced by its consideration in the 
first instance of the question whether the claim has been 
reopened. Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  Likewise, given the favorable 
nature of the Board's decision to reopen the claim, the Board 
concludes that any failure of the RO to comply with the 
duties to notify and assist the claimant, to the extent that 
such duties relate to the reopening of the claim, as required 
by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not 
prejudicial to the Veteran.  


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for DJD of the lumbar spine, 
to include as secondary to service-connected bilateral pes 
cavus, is granted. 


REMAND

In January 2008, the Board remanded the case for additional 
development including the procurement of private records, the 
scheduling of a VA examination with an appropriate medical 
opinion, and readjudication of the claim with consideration 
and notification of the 2006 amendment to 38 C.F.R. § 3.310 
pertaining to secondary service connection. 

While a supplemental statement of the case (SSOC) was issued 
in September 2009, there is no indication that the RO 
considered whether service connection was warranted on the 
basis of aggravation of a nonservice-connected disability by 
a service-connected disability in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995) and the October 10, 2006 
amendment to 38 C.F.R. § 3.3310.  See 71 Fed. Reg. 52744 
(2006).  Also, the SSOC did not provide notice of the 
provisions of 38 C.F.R. § 3.310 to the Veteran and his 
attorney.

Additionally, the medical opinion provided by the December 
2008 VA examiner is not adequate as it did not address the 
specific question posed by the Board in the January 2008 
remand.  The Board's remand ordered that a medical opinion 
should be procured addressing whether it was at least as 
likely as not that any current disability of the Veteran's 
lumbar spine was "caused OR aggravated" by service-
connected bilateral pes cavus.  The December 2008 VA examiner 
noted that it was unlikely the Veteran's herniated disc of 
the lumbar spine was a result of his bilateral pes cavus, but 
did not address whether the Veteran's foot condition 
aggravated his lumbar spine disability.  Instead, the 
examiner noted that the Veteran's degenerative disease of the 
lumbar spine was aggravated by Charcot-Marie-Tooth disease, a 
nonservice-connected condition.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  
Therefore, the case must be remanded to ensure compliance 
with the Board's January 2008 remand instructions.  

The Board also notes that the Veteran has not been provided 
specific notice of the information and evidence that is 
necessary to substantiate a claim for entitlement to service 
connection on a secondary basis in accordance with the VCAA.  
Furthermore, although the Veteran did not respond to previous 
requests for medical releases for some of his private health 
care providers, additional efforts should be made to obtain 
these records as the case is being remanded for other 
development.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) including notice 
regarding his claim for secondary service 
connection.  

2.  Request that the Veteran provide 
authorization to allow for the 
procurement of private medical records 
from Dr. Burke and the North Detroit 
General Hospital not currently associated 
with the claims folder. 

3.  Return the claims folder to the VA 
examiner who performed the Veteran's 
December 2008 examination.  If the 
previous examiner is not available, the 
claims folder and a copy of this remand 
should be provided to a physician with 
the necessary expertise to render a 
medical opinion in this case.  The claims 
folder or copies of relevant evidence 
from the claims folder, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  

The examiner should review the claims 
folder, including the December 2008 VA 
examination report, and opine whether it 
is at least as likely as not (a 
probability of 50 percent or greater) 
that any diagnosed lumbar spine 
disability was caused OR aggravated by 
the Veteran's service-connected bilateral 
pes cavus.  

If the examiner concludes that the 
Veteran's service-connected bilateral pes 
cavus aggravates his low back disability, 
the examiner should identify the extent 
of disability attributable to the 
aggravation.  

4.  Readjudicate the claim on appeal in 
light of all the pertinent evidence and 
legal authority, to include the 2006 
amendment to 38 C.F.R. § 3.310 and Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
provide the Veteran and his attorney an 
SSOC that includes the text of the 2006 
amendment to 38 C.F.R. § 3.310 and allow 
the appropriate time period for a 
response before returning the claims 
folder to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


